AO 245B (Rev. 05/] 5/2018) Judgment in a Crirninal Petty Case (Modifled)

UNITED STATES DISTRICT COU TC

Page-liofl
t Nov 2 a 2013 *§
_ _________________ ..s_l

 

LEPK US D|S l`Fi|CT COUFiT

 

 

 

SOUTHERN DISTRICT OF CALIFORNIA §QUTH'F:.'F-@w oisrarct 0F CAL|FOHN|A
` -_» vvvvvv ___,,,, W___~_w___‘_§m_€_l:£`!'\'
United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November 1, 1987)
Roberto SancheZ_AlaveZ Case Nurnber: 3:18~mj-22833-LL
Emily Crowley Bahr
Defendani ’.s' A tierney
REGISTRATION NO.
THE DEFENDANT:
pleaded guilty to count(s) l of Complaint
|:l Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):
'I`itle & Section Nature of Offense Count Numbergs[

2

8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor)

ll The defendant has been found not guilty on count(S)
Count(s) One of the Cornplaint

 

dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

A_ssessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

|:l Court recommends defendant be deported/removed With relative, charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Monday, November 19, 2018
Date of Imposition of Sentence

M/

Ho"NdRABL’E noser N. BLocK
UNITED sTArEs MAGISTRATE JUDGE

3:18-mj-22833-LL

 

